Case 9:20-cv-82318-RAR Document 17 Entered on FLSD Docket 02/09/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                Case No: 20-cv-82318-Ruiz/Reinhart

  Leviathan Security Group, Inc.,

                                Plaintiff,

  v.


  Leviathan Defense Group LLC, et al.,

                          Defendants.
  _____________________________________/

                                    ORDER SETTING
                             DISCOVERY STATUS CONFERENCE

         THIS CAUSE comes before this Court upon an Order of Reference from the District

  Court. It is hereby ORDERED AND ADJUDGED as follows:

         Counsel shall appear before this Court on July 22, 2021 at 2:00 p.m. at the United States

  Courthouse, 701 Clematis Street, West Palm Beach, Florida, 33401, for a final discovery status

  conference before Magistrate Judge Bruce Reinhart.

         ONE WEEK IN ADVANCE of this conference, counsel shall file a joint discovery

  status report which addresses the following:

         a.) what discovery has been propounded by each party;

         b.) whether the discovery requests have been answered;

         c.) the status of depositions, including:

                1. the number of depositions already taken;

                2. the number of remaining depositions and whether they have been scheduled;

                    and
Case 9:20-cv-82318-RAR Document 17 Entered on FLSD Docket 02/09/2021 Page 2 of 2




                                                 2
                 3. an explanation of any delay in scheduling the remaining depositions;

         d.) the status of expert disclosures;

         e.) whether there are any outstanding discovery disputes;

         f.) whether the parties believe that a discovery status conference is needed; and

         g.) whether the parties can certify that all discovery will be completed by the discovery

             deadline.

         DONE and ORDERED in Chambers on February 8, 2021, at West Palm Beach in the

  Southern District of Florida.




                                                      BRUCE REINHART
                                                      UNITED STATES MAGISTRATE JUDGE
